Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Species Ia (claims 1-3 and 4-15) with traverse.  Applicant’s election of Species I in the reply is acknowledged.  The applicant argued the search of non- elected Groups and Species would be the same, implying no undue burden. Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	In this particular case, at least one of (a)-(e) applies. The examiner asserts the species are structurally distinctive, so they are mutually exclusive. The examiner withdrew the election requirement for the plasticizers.
	

The examiner urges applicants to limit the scope of claimed polymers and plasticizers to avoid potential piece meal rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 15, and 7-11 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 20130207086) listed on IDS.
Roberts (claims, abs., examples, 1-2, 19, 33, 50, 83) discloses a LED comprising a film comprising an exemplary plasticizer (7.5%) of dioctyl phthalate (MW=390) and a conjugated copolymer of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The film would inherently be stretchable, because in view of the substantially identical composition (in this case, the disclosed polymer structure and plasticizer), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
Claim(s) 1, 15, and 7-11 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarro et al. (US 20160141534) listed on IDS.
Navarro (claims, abs., examples, 1, 11-27) discloses a PV device comprising a film comprising an exemplary plasticizer (0.1-10%) of dioctyl phthalate (MW=390, out of about 20 candidates) and a conjugated copolymer of poly(3-hexylthiophene).  In light of this, one of ordinary skill would at once envisage selecting the aforementioned dioctyl phthalate, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
The film would inherently be stretchable, because in view of the substantially identical composition (in this case, the disclosed polymer structure and plasticizer), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1 and 7-15 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sydorenko et al. (US 20080157063) listed on IDS.
Sydorenko (claims, abs., figures, examples, 4-6, 16-18, 22-23, 28-43) discloses a FET (comprising the claimed insulation layer and electrodes) comprising a film comprising an exemplary plasticizer (0.91-20 per parts of conductive polymer) of dioctyl phthalate (MW=390, out of about 20 candidates) and a conjugated copolymer of poly(3-.

Claim(s) 1-3, 7, and 13-15 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (1 7 N O V E M B E R 2 0 1 6, VO L 5 3 9, N AT U R E, 4 1 1-421).
Oh (figures, tables, pg411-421) discloses a FET (comprising the claimed insulation layer and electrodes) comprising a stretchable film comprising a conjugated copolymer of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Oh further teaches the copolymer is soluble in chiroform.  The polymer has a polydispersity and comprises an oligomer M1 that is inherently capable of being a plasticizer, as at once envisaged by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 20160141534) listed on IDS.
Disclosure of Navarro is adequately set forth in ¶2 and is incorporated herein by reference.  The plasticizer loading overlaps with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

Claim(s) 12 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Sydorenko et al. (US 20080157063) listed on IDS.
Disclosure of Sydorenko is adequately set forth in ¶3 and is incorporated herein by reference.  The plasticizer loading overlaps with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

Claim(s) 1-3 and 7-15 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Oh et al. (1 7 N O V E M B E R 2 0 1 6, VO L 5 3 9, N AT U R E, 4 1 11) in view of Sydorenko et al. (US 20080157063) listed on IDS.

Oh is silent on the claimed plasticizer.  Sydorenko further teaches the plasticizer is dispersed in the conductive polymer and increase the polymer chain mobility.  One of ordinary skill in the art would obviously recognize such plasticizer would improve the flexibility of the film.
Therefore, as to claims 1-3 and 7-15, it would have been obvious to one of ordinary skill in the art to have modified the stretchable film composition disclosed by Oh and added the dioctyl phthalate with the loading taught by Sydorenko, because the resultant film would yield improved flexibility.	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SHANE FANG/Primary Examiner, Art Unit 1766